Name: COUNCIL REGULATION (EC) No 3355/93 of 22 November 1993 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1994 fishing year
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  prices;  processed agricultural produce
 Date Published: nan

 No L 301 /6 Official Journal of the European Communities 8 . 12. 93 COUNCIL REGULATION (EC) No 3355/93 of 22 November 1993 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1994 fishing year Whereas, on the basis of the criteria laid down in Article 1 7 (2) of the abovementioned Regulation, the price for the 1994 fishing year should be decreased, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 17 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 17 ( 1 ) of Regulation (EEC) No 3759/92 provides that a Community producer price shall be fixed for tunas (of the genus Thunnus), skipjack or stripe ­ bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1604 ; Article 1 The Community producer price for the fishing year 1 January to 31 December 1994 for tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1604 and the commercial cat ­ egory to which it relates are hereby fixed as follows : (ECU/tonne) Product Commercial specifications Guide price Yellowfin tunas Whole, weighing more than 10 kg each 1 011 (Thunnus albacares) Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993 . For the Council The President A. BOURGEOIS (') OJ No L 388, 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15 . 7. 1993, p . 1 ).